Loring, J.
The evidence in this case was very meagre. The plaintiff at the time here in question was in the defendant’s employment as a helper under the defendant’s carpenter, Falkner by name. Falkner told the plaintiff to cover over an old tanning vat which had not been in use for fourteen years. The plaintiff had worked for the defendant in its vats in another factory for twenty-five years next before July, 1903. He was away for a year, and came back on July 11, 1904. At first he was set to work in the vats as before, and three or four weeks before this" *295accident (which was on October 13, 1904) he was put to work under the carpenter. The plaintiff testified that the only instructions given to him were to get two stringers, put them in and nail new planks on to them. What he did, according to his own story, was to lay the stringers next to two old, rotten planks already across the vat, and then to “ toe-nail ” the stringers on to the old planks, that is to say, to spike them to the old planks by driving spikes diagonally through the upper side of the stringers and the lower side of the old planks. Without providing further support for them, he stepped on one of these stringers ; it gave way, and he fell into the vat and suffered the injuries here complained of. An examination made after the accident showed that the old plank was rotten, and that the triangular portion below the spikes had come away from the rest of the old plank.
The plaintiff also testified that after he had nailed the stringers to the old planks Falkner “ came along ”■ and said, “ Those are nailed all right ”; “ put the planks on them and spike them together.”
On this evidence the judge directed a verdict for the defendant.
In our opinion the judge was right.
The plaintiff was set to work to do an ordinary piece of carpentering in his own way. He did it in a grossly negligent way and was injured by reason of that negligence.
He has not brought himself within Burgess v. Davis Sulphur Ore Co. 165 Mass. 71, and Millard v. West End Street Railway, 173 Mass. 512. In those cases it was shown that the superintendent knew about the defect in question and that the plaintiff did not; while here the plaintiff knew and the superintendent did not. There was no evidence here that the carpenter made any examination of the way the stringers had been supported by the plaintiff. The evidence did not show a case where the plaintiff had a right to rely on an assurance of safety given by his superintendent. See in this connection Whittaker v. Bent, 167 Mass. 588.
The old planks were not a defect in the ways, works and machinery, as was the case in Foster v. New York, New Haven, & Hartford Railroad, 187 Mass. 21, and in Huddleston v. Lowell *296Machine Shop, 106 Mass. 282, the other cases mainly relied on by the plaintiff, but it was a part of the thing the plaintiff was set to work to repair in his own way.
A man who has worked in a tannery for over twenty-five years, although not as a carpenter, cannot be so inexperienced as to be in the need of instructions when set to do such a piece of carpentering work as that here in question, or to be in need of a warning not to do what he did.
We have examined the other cases cited by the plaintiff and find nothing in them which supports his right to maintain this action.

Exceptions overruled.